DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.

Allowable Subject Matter
Claims 1 – 4, 6 – 8, 12, 15 – 17, and 19 - 29 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest receive an input that specifies an intended use of the camera, the intended use including a type of object and a type of analysis; identify a pose of the camera relative to the scene from the image; calculate a score for the pose based at least on an extent to which the type of object is captured at individual regions of the image and accuracy of the type of analysis performed on the type of object in the individual regions of the image; and cause a graphical user interface to display; in combination with other elements of the claim.

Regarding claims 2 – 4, 6 – 8, and 23 - 26, claims 2 – 4, 6 – 8, and 23 - 26 are allowed as being dependent from allowed independent claim 1.

Regarding independent claim 12, the prior art of record fails to teach or fairly suggest sampling 3D points on a surface of an individual 3D object model; mapping the sampled 3D points back to the scene using the camera parameters; building object convex hulls on the mapped sample 3D points; calculating overlap scores of the object convex hulls for a plurality of pixels based at least on a number of object samples that cover a particular pixel of the plurality of pixels generate an occlusion heatmap visually reflects the overlap scores for regions in the scene; and causing a graphical user interface to display the occlusion heatmap that conveys the overlap scores; in combination with other elements of the claim.

Regarding claims 15 – 17 and 19 - 20, claims 15 – 17 and 19 - 20 are allowed as being dependent from allowed independent claim 12.

Regarding independent claim 21, the prior art of record fails to teach or fairly suggest receive an image of a scene overlaid with one or more transparent maps that reflect accuracy of object detection and performance of analysis in individual regions of the image; display the image overlaid with the one or more transparent maps on the display to a user; receive an input from the user on a particular region of the display, the input defining an analytics rule within the particular region; and, analyze subsequent images of the scene using the analytics rule derived from the input from the user; in combination with other elements of the claim.

Regarding claims 22 and 27 - 29, claims 22 and 27 - 29 are allowed as being dependent from allowed independent claim 21.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mollis (US Patent No. 2018/0342100) teaches a system with overlapping regions and convex hull.
Holzer (US Patent No. 2017/0148186) teaches a system with overlapping regions and convex hull.
Ruan (US Patent No. 2014/0321754) teaches a system with overlapping regions and convex hull.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/USMAN A KHAN/
Usman Khan
07/08/2022Primary Examiner, Art Unit 2696